 1
 2
 3
 4
 5
 6
 7
                                    UNITED STATES DISTRICT COURT
 8
                                           DISTRICT OF NEVADA
 9
10   RAYMOND GARCIA, et al.,                   )                    Case No. 2:17-cv-01340-APG-NJK
                                               )
11                           Plaintiff(s),     )
                                               )                    AMENDED ORDER
12   v.                                        )
                                               )
13   SERVICE EMPLOYEES INTERNATIONAL           )
     UNION, et al.,                            )
14                                             )
                             Defendant(s).     )
15   __________________________________________)
16          The Court has entered a Protective Order to facilitate discovery in this case. This order reminds
17   counsel that there is a presumption of public access to judicial files and records. A party seeking to file
18   a confidential document under seal must file a motion to seal and must comply with the Ninth Circuit’s
19   directives in Kamakana v. City and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006).
20          The Court has adopted electronic filing procedures. Attorneys must file documents under seal
21   using the Court’s electronic filing procedures. See Local Rule IA 10-5. Papers filed with the Court
22   under seal must be accompanied with a concurrently-filed motion for leave to file those documents
23   under seal. See Local Rule IA 10-5(a).
24          The Court has approved the blanket protective order to facilitate discovery exchanges. But there
25   has been no showing, and the Court has not found, that any specific documents are secret or
26   confidential. The parties have not provided specific facts supported by declarations or concrete
27   examples to establish that a protective order is required to protect any specific trade secret or other
28   confidential information pursuant to Rule 26(c) or that disclosure would cause an identifiable and
 1   significant harm. The Ninth Circuit has held that there is a presumption of public access to judicial files
 2   and records, and that parties seeking to maintain the confidentiality of documents attached to
 3   nondispositive motions must show good cause exists to overcome the presumption of public access. See
 4   Kamakana 447 F.3d at 1179. Parties seeking to maintain the secrecy of documents attached to
 5   dispositive motions must show compelling reasons sufficient to overcome the presumption of public
 6   access. Id. at 1180. All motions to seal must address the applicable standard and explain why that
 7   standard has been met. The fact that a court has entered a blanket protective order and that a party has
 8   designated a document as confidential pursuant to that protective order does not, standing alone,
 9   establish sufficient grounds to seal a filed document. See Foltz v. State Farm Mut. Auto. Ins. Co., 331
10   F.3d 1122, 1133 (9th Cir. 2003); see also Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th
11   Cir. 1992).
12          A party shall file under seal any documents designated as confidential by the opposing party (or
13   any non-party) and shall contemporaneously file a motion to seal those documents. Within seven days
14   of the filing of such a motion to seal, the designator shall file either: (1) a declaration establishing
15   sufficient justification for keeping each document at issue sealed or allowing partial redaction, or (2) a
16   notice of consent to unsealing. If neither filing is made by the designator, the Court may order the
17   document(s) unsealed without further notice.
18          IT IS ORDERED that counsel shall comply with the requirements of Local Rule IA 10-5, the
19   Ninth Circuit’s decision in Kamakana, 447 F.3d 1172, and the procedures outlined above, with respect
20   to any documents filed under seal.
21          DATED: January 15, 2019
22
                                                    ______________________________________
23                                                  NANCY J. KOPPE
                                                    United States Magistrate Judge
24
25
26
27
28

                                                         2
